 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDHEXTON FURNITURE COMPANYandUNITED FURNITURE WORKERS OFAMERIOA, LocAL 415, CIO.Case No. 7-CA-1019. January ^?8,1955Decision and OrderOn August 25, 1954, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed as to them.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, for the reasons stated below : 2On October 17, 1952, following an election, the Board certified theUnion as bargaining representative of the Respondent's productionand maintenance employees.Thereafter, on November 24, 1952, theUnion and the Respondent signed a collective-bargaining contract ef-fective to December 15, 1954, and from year to year thereafter in theabsence of notice to terminate by either party.The contract per-mitted reopening for negotiation of new wage rates only, on the firstanniversary date.It also provided for 1-year irrevocable checkoffof union dues for those employees who authorized such action.Pursuant to the wage reopening provision, the Union served noticeupon the Respondent of its desire to reopen the wage provisions ofthe agreement. The parties began their negotiations on November 23,1953.The Union asked for a wage increase of 25 cents an hour andthe Respondent offered an increase of 2 cents an hour.After somediscussion, the meeting adjourned for about a week.November 24, 1953, was the first day upon which employees couldcancel their dues checkoff authorizations.On the morning of that1The IntermediateReport containsan inadvertent misstatement and a number of typo-graphicalerrors, noneof whichaffects the Trial Examiner's ultimate conclusions.Ac-cordingly,we notethe followingcorrections :Pansy Baldwin is the mother of EleanorDavis, not of Emma Gray ; the Unionwas certifiedon October 17, 1952, not1954, and thefirstnegotiationmeeting pursuantto the reopeningof the contractwas November 23,1953, not November 252We find it unnecessaryto pass upon the findings and conclusions of the Trial Examinerwith respect to alleged violationsof Section 8 (a) (5) and Section 8 (d) which are notspecifically considered in this Decision.111 NLRB No. 53. HEXTON FURNITURE COMPANY343day, the Respondent posted a notice on the bulletin board calling theattention of employees to the revocation provision in the contract.It also called two meetings, one of supervisors and the other of em-ployees, at which the Respondent's president stated that a number ofemployees had asked him how they could get out of the Union, andthat he was calling their attention to the provision of the contractpermitting revocation of the checkoff authorization after 1 year.After the meetings, the Respondent's plant superintendent preparedand mimeographed a form revoking dues checkoff authorizations.Hedistributed copies of this form to the foremen who then spoke individ-ually to the employees asking if they intended to withdraw from theUnion.Some of the foremen were more insistent and returned fre-quently to employees who had not yet signed the revocation notice tosolicit their signatures.By December 4, 1953, a majority of employees had signed formsrevoking their dues checkoff authorizations.On that date, the Re-spondent advised the Union that it was satisfied that the Union nolonger represented a majority of its employees and it was thereforewithdrawing recognition.Thereafter, the Respondent refused tomeet with, or to furnish certain information to, the Union and uni-laterally granted wage increases to the employees in the appropriateunit.The Respondent contends that, as the revocation notices were theequivalent of withdrawals from the Union,' and as a majority of em-ployees had signed them, it was relieved of the obligation further torecognize and deal with the repudiated certified collective-bargainingrepresentative.Accepting the Respondent's premise, we do not agreewith its conclusion.An employer is not, as the Respondent seems tobelieve, automatically relieved of the obligation to bargain with thecollective-bargaining representative of his employees, whenever he ispresented with evidence that a majority of the employees have de-serted that representative.4A collective-bargaining representative is a statutory agent.5TheNational Labor Relations Act provides machinery by which em-ployees may select or change their bargaining representatives. Inpursuance of the statutory objective, the Board has formulated a num-ber of rules for determining the circumstances under which it will en-tertain petitions to displace an incumbent bargaining representativeiThe Trial Examiner found that : "The record also shows that the Respondent and allconcernedtreated and consideredthe revocation slips as more than a revocation of duescheckoff authorizations previously furnished the Respondent by the employeesbut also assigned documentssignifying theintentof the employees to `get out of the Union."'Noexceptions to this finding of the Trial Examiner have been taken by any of the parties.We have therefore accepted the Trial Examiner's evaluation of the cancellation notices,although ordinarily such cancellations are not the equivalent of withdrawals from theunion.* Cf.Ray Brooks v. N. L R. B.,348 U. S. 96.r American Seating Company,106 NLRB 250. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the face of an outstanding collective-bargaining agreement betweenthe employer and the incumbent representative.These so-called con-tract-bar rules have become an established part of the law of laborrelations.They received the approval of Congress when it amendedthe Act in 1947,6 and have been "as it were, written into the statute."'The most important of these rules is that, in the absence of certain cir-cumstances not present here, the Board will not entertain a representa-tion petition seeking a new determination of the employees' bargain-ing representative during the middle period of a valid outstandingcollective-bargaining agreement of reasonable duration.When, onDecember 4, 1953, the Respondent withdrew recognition from theUnion, its collective-bargaining agreement with that labor organiza-tion still had approximately 1 year to run. If, therefore, the Re-spondent had filed a petition for a redetermination of the Union's bar-gaining status, the Board would have dismissed it as premature.Similar treatment would have been accorded a petition filed byanother labor organization, or a decertification petition filed by em-ployees."It follows, therefore, that for the period during which thecontract was a bar and no question concerning representation mightvalidly be raised, the Respondent was under an obligation to recognizeand bargain with the Union." 8 Otherwise, we should have theanomalous result of an employer being permitted unilaterally to rede-termine his employees' bargaining representative at a time when theBoard would refuse to make such redetermination because the time isinappropriate for such action.Accordingly, by withdrawing recog-nition from the Union during the middle of the contract term, theRespondent unlawfully refused to bargain with the Union.Moreover, we agree with the Trial Examiner that, if the Uniondid lose its majority by December 4, 1953, the loss was attributable tothe Respondent's unfair labor practices in soliciting and aiding em-ployees to withdraw from the Union and such a loss cannot justify arefusal to bargain with the Union.The Respondent contends that itsconduct was lawful under the doctrine of theBlue Flashcase.'In thelatter case, the employer, after receiving from a union a letter claim-ing to represent a majority of its employees and requesting collectivebargaining, interrogated its employees as to whether they had signedunion cards in order to know how to answer the union.A majorityof the Board held such conduct lawful. In the present case, the Re-spondent did not merely interrogate its employees in response to a6 Sen.Rep. No. 105,80th Cong.1st Sess., p.25; H. It. Conf.Rep. No. 510,80th Cong.1st Sess., p 50.7Fay v Douds,172 F. 2d 720,724 (C. A. 2).8 Samson HosieryMills,Inc.,92 NLRB 1102, 1103,enfd. 195 F.2d 350(C. A. 5), cert.denied 344 U. S. 863. Cf.Sears Roebuck and Co,110 NLRB 226°Blue Flash Express, Inc.,109 NLRB 591(Members Murdock and Peterson dissenting). HEXTONFURNITURE COMPANY345demand for recognition, it actually initiated the withdrawal move-ment, and assisted and solicited 10 employees to cancel their member-ship in the Union. Such conduct is unlawful."The case ofN. L. R. B. v. West Ohio Gas Co., 172F. 2d 685 (C. A. 6),also relied on by the Respondent is clearly distinguishable from thepresent case.In theWest Ohiocase, the incumbent union was defunct,the contract had expired, and the union's own officers originated theproposal for a written withdrawal from the union.The proposalto withdraw was also circulated by union officials and not by the em-ployer, and there was no evidence that the employer solicited employeesto withdraw.For the foregoing reasons, we find that by withdrawing recognitionfrom the Union on and after December 4, 1953, by unilaterally grant-ing wage increases to employees, and by refusing to furnish wageinformation and a seniority list to the Union, the Respondent violatedSection 8 (a) (5) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hexton Furniture Com-pany, Grand Rapids, Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively withUnitedFurnitureWorkers of America, Local 415, CIO, as the exclusive representativeof the employees in the appropriate unit, by withdrawing its recogni-tion of the Union, granting unilateral wage increases, and refusing togive the Union information regarding the wages, seniority, andclassifications of employees in the appropriate unit.(b) Interfering with the efforts of United Furniture Workers ofAmerica, Local 415, CIO, to bargain collectively with it on behalfof employees in the appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United FurnitureWorkers of America, Local 415, CIO, as the exclusive representativeof the employees in the appropriate unit, with respect to wages, ratesof pay, hours of employment, and other terms and conditions of em-10We agreewith the TrialExaminer that the widespread and repeated attempts bysupervisorsto have employeessign the checkoff cancellations,belies the Respondent'sclaim thatthey were jocular and were notto betaken seriously.11The Jefferson Company,Inc,110 NLRB757;Endicott-Johnson Corporation,108NLRB 88,United Biscuit Company of America,101NLRB 1552,1558, enfd.208 F. 2d 52;Poultry EnterprisesInc.,102 NLRB 211, 224, enfd.207 F. 2d 522(C. A.5) ; Red RockCo, 84 NLRB 521, 524, enfd as mod. 187 F. 2d 276 (C. A. 5), cert. denied341 U. S. 950. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment, and if an understanding is reached, embody such under-standing in a signed agreement.(b)Post in its plant at Grand Rapids, Michigan, copies of the noticeannexed hereto marked "Appendix." 12Copies of such notice, to befurnished by the Regional Director for the Seventh Region shall,after being signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, as to whatsteps the Respondent has taken to comply herewith.12 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with the efforts of UnitedFurnitureWorkers of America, Local 415, CIO, to bargaincollectively with us on behalf of the employees in the appropriateunit.WE WILL bargain collectively upon request with United Furni-tureWorkers of America, Local 415, CIO, as the exclusive repre-sentative of all the employees in the appropriate bargaining unitwith respect to wages, rates of pay, hours of employment, andother terms and conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our GrandRapids, Michigan, plant, excluding office employees, guards,and supervisors as defined in the Act.HEXTON FURNITURE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. HEXTON FURNITURE COMPANYIntermediate Report and Recommended OrderSTATEMENT OF THE CASE347On March 29, 1954, upon charges filed by United Furniture Workers of America,Local 415, CIO, herein called the Union, the General Counsel of the National LaborRelations Board by the Regional Director for the Seventh Region (Detroit, Mich-igan), herein referred to as the General Counsel and the Board, respectively, issueda notice of hearing and complaint against Hexton Furniture Company, Grand Rap-ids,Michigan, herein called the Respondent, alleging that it had engaged in and wasengaging in certain unfair labor practices affecting commerce within the meaning ofSection 8 (a) (5) and (1) and Section 2 (6) and (7) of the National Labor Rela-tions Act, as amended, 61 Stat. 136, herein referred to as the Act.With respect to the unfair labor practices the complaint as originally issued andas amended at the hearing alleges in substance that: (1) Respondent, by its officers,agents, representatives, and employees, has since on or about November 24, 1953,and continuing to date hereof, engaged in a continuous course of interference, re-straint, and coercion of its employees in the exercise of the rights guaranteed themby virtue of the provisions of Section 7 of the Act, particular acts being (a) solicit-ing, inducing, and encouraging its employees to cease paying dues to the Union; (b)soliciting, inducing, and encouraging its employees to revoke their authorizations forcheckoff of union dues, which had been provided for in the collective-bargainingcontract between the Union and the Respondent, dated November 24, 1952; (c) spon-soring and drafting a written form revoking dues checkoff authorizations and pre-paring copies for distribution, among its employees, an object thereof being to obtainfrom its employees revocations of their checkoff authorizations; (d) assisting, aid-ing, and participating in the preparation, circulation, and distribution among itsemployees of the aforementioned forms and obtaining their signatures thereon;(e)making promises of benefits and threats of reprisal to employees to induce themto execute the aforesaid revocation forms; (f) advising its employees that the Unioncould not affect or improve their wages, hours, or working conditions for the purposeof undermining the Union's status as the exclusive bargaining representative of theemployees in the unit found appropriate by the Board in Case No. 7-RC-1879; (2)since on or about November 24, 1953, Respondent refused and at all times since,continuing to the date hereof, has refused and is now refusing to bargain in goodfaith with the Union as the representative of the employees in the bargaining unitfound in Case No. 7-RC-1879, particular acts of the Respondent constituting sucha refusal to bargain in good faith, include, but are not limited to the following: (a)failing and refusing to recognize, meet, and/or bargain with the Union as exclusiverepresentative of its employees in the unit set forth in Case No. 7-RC-1879, or inany other capacity; (b) failing and refusing to respond to union requests and de-mands for wage rate information; (c) failing and refusing to comply with unionrequests and demands for a current seniority list; (d) terminating its collective-bar-gaining agreement with the Union and/or refusing to perform the terms thereof with-out complying with the provisions of Section 8 (d) (1), (2), (3), and (4) of theAct; (e) terminating its collective-bargaining agreement with the Union and/or re-fusing to perform the terms thereof for the purpose of undermining the Unionand/or avoiding its duty to recognize and bargain collectively with the Union;(f) bargaining individually with employees and unilaterally altering wages, hours,and other conditions of employment without notifying or bargaining with the Unionfor the purpose and/or with the effect of undermining the union status as the ex-clusivebargaining representative of the unit found appropriate in Case No.7-RC-1789; (g) refusing to bargain with the Union because charges had been filedagainst it by Union; and (3) by the acts described above the Respondent has engagedin a course of conduct violative of Section 8 (a) (1) and (5), and Section 2 (6) and(7) of the Act.On or about April 8, 1954, the Respondent filed its answer in which it admittedcertain jurisdictional facts, and denied the commission of any of the alleged unfairlabor practices.As an affirmative defense it alleged in substance that it had refusedto bargain with the Union since on or about November 24, 1953, because the.Union was removed as collective bargaining agent by the majority of theemployees in the unit established by the Board and had after that date no statusunder the Act requiring or obligating Respondent to deal with the Union."Pursuant to notice a hearing was held in Grand Rapids, Michigan, on May 3, 4,5, 6, and 7, 1954, before the duly designated Trial Examiner.The General Counsel,the Respondent, and the Charging Union were represented by counsel at the hearing.The General Counsel and the Respondent were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing upon the 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues.Counsel for the Charging Union was permitted to participate in the hearingto the extent indicated below.At the close of the hearing the General Counselmoved that the complaint be amended to conform to the proof as regards minor mat-ters, such as names, dates, and the like.The motion was granted by the Trial Ex-aminer.Though given an opportunity to do so all parties waived oral argument.The parties were advised by the Trial Examiner of their right to file proposed findingsof fact and conclusions of law, with briefs in support thereof.Counsel for the Re-spondent and for the Charging Union availed themselves of this opportunity andbriefs in support of their respective positions were filed with the Trial Examineron or about June 30, 1954. They have been duly considered by him.With its briefthe Respondent also filed a "Motion To Correct Record" as regards certain typo-graphical errors in the record. It is hereby granted to the extent prayed for therein.At the onset of the hearing the General Counsel called as his first witness, theRespondent's president, Clayton Hexton, under the provisions of Rule 43 (b) ofthe Federal Rules of Procedure.After he had completed his cross-examinationof the witness, the question arose as to the extent counsel for the ChargingUnion would be permitted to participate in the conduct of the hearing.The TrialExaminer, after giving the matter careful consideration, ruled that the Charg-ing Union would be permitted to participate to the limited extent discussed morefullyhere below, to which ruling counsel for the Charging Union objectedon the grounds that under the Board's Rules and Regulations he was entitled toparticipate in the hearing as a matter of right, and that to deny him this privilegewas ineffect to deny his client due process. In the main his argument inopposition to the Trial Examiner's ruling was predicated on the theory that sinceone of the issues raised by the pleadings concerned a contract between the ChargingUnion and the Respondent Company, then it necessarily followed that if theCharging Union was not permitted to participate to the fullest extent in all phasesof the proceeding it would be deprived of a property right, i. e., itsinterest inthe contract referred to above, without due process of law, in contravention of itsrights under the Fifth Amendment to the Constitution of the United States.TheTrial Examiner rejected counsel's contention in this regard as being without merit.His reasoning in this regard was predicated on the theory that the Board does notlitigate property rights as such. It proceeds in the public interest to effectuate anact of Congress.Moreover, if the Charging Union felt that its contract with theRespondent Company was in fact a property right and that the Respondent's con-duct had caused it to suffer damages as a result thereof, then it had its remedyunder Section 301 of the Act, which is precisely what it had done prior to the hear-ing herein, and the Trial Examiner was so advised by the representatives of all theparties prior to the time he formally opened the hearing, and later on the recordby counsel for both the Charging Union and the Respondent.As a matter of factthe hearing herein which was scheduled to convene at 2 p. in. on May 3, 1954,was delayed for about an hour by the failure of counsel for the Charging Unionand the Respondent Company to appear at the scheduled time, and the Trial Ex-aminer was advised by the representatives of all parties that the delay was unavoid-able because counsel for the Charging Union and the Respondent Company hadbeen in conference with the Judge of the Federal District Court for the WesternDistrict of Michigan as regards certain matters pending in that court as the result ofa suit for monetary damages filed therein by the Charging Union against the Re-spondent Company pursuant to the provisions of Section 301 (a) and (b) of theAct.The issue as to the extenta counselfor a chargingunionand/or a charging partyshall be permitted to participate in the conduct of a proceeding in a complaint casebefore a Trial Examiner of the Board having been raised in the circumstancesdescribed immediately above the Trial Examiner then took the position indicated atlength below.The Trial Examiner ruled that the presentation and/or prosecution of complaintsbefore the Board and its Trial Examiners is the province of the General Counsel.As he sees it Section 3 (d) of the Act prevails and supersedes any and all Rulesand Regulations of the Boardthat might be interpreted contraryto itsmandatoryprovisions.Section 3 (d) provides,inter aliaas follows:.. Heshall have final authority, on behalf of the Board,in respect of theinvestigation of chargesand issuancesof complaints under Section10,and inrespect of the prosecution of such complaints before the Board,and shall havesuch other duties as the Board may prescribeor asmay be provided by law.[Emphasis supplied.]Having so reasoned, the Trial Examiner then laid downthe following rules asregardsthe conduct of the hearing herein whichin the mainwere adhered to HEXTON FURNITURE COMPANY349thereafter by the parties.His ruling in this regard was as follows.The prosecu-tion of the case was the sole responsibility of the General Counsel,however if hedeemed it advisable to waive the examination of a witness either on direct or cross-examination he should so state to the record and counsel for the Charging Unioncould then participate in the examination of witnesses to the extent indicated bythe General Counsel,but under no circumstances would he be permitted to examineor cross-examine any witness as regards matters that had been touched upon bythe General Counsel in his interrogation of the witness at bar. In other words theTrialExaminer made it perfectly clear that in no circumstance would he permit"double-barrelled"cross-examination,so to speak,of any witness.The status of counsel for either a charging union and/or a charging party haspreviously been before the Board.In theDallas Concretecase,,this question waslikewise raised before the Trial Examiner.In that case under somewhat similarcircumstances the Trial Examiner held with the approval of the Board and there-aftersub silentioby the Fifth Circuit of the United States Court of Appeals, asfollows:In his brief counsel for the Union again renews his motion to amend. It isagain denied.In the considered opinion of the undersigned the language of theBoard, inSailor'sUnion of thePacific, AFL (Moore Dry Dock Company),92 NLRB 547 (1950)iscontrolling.In that case a similar situation wasinvolved [except that therein,the charging party was the Employer],and thethe Board said:Section 8(a) and(b) of theLaborManagement Relations Act createpublic and not private rights(PhelpsDodge Corporation v. N. L. R. B.,313 U. S. 177).The protection of those rights is entrusted to public offi-cials and not to private parties.The General Counsel of the Board has"final authority,on behalf of the Board in respect of the investigation ofcharges and issuance of complaints under Section 10and in respect of theprosecution of such complaints before the Board..[Emphasis sup-plied.]Thus,the decision whether to issue a complaint,the contents ofthe complaint,and the management of the prosecution before the Boardisentrusted to the sole discretion of the General Counsel(SeeHalestonDrug Stores,Inc.,86 NLRB 1166).It follows that only the GeneralCounsel may move to amend a complaint to allege an additional violationof the Act.Otherwise the management of the cause wouldpro tantobetaken from the General Counsel and entrusted to a private party, whichis contrary to the scheme of the statute and the specific provision of Sec-tion 3 (d).As the General Counsel has declined to join in the chargingparty's motion,it is hereby denied.The similar ruling of the Trial Exam-iner is also affirmed.In the considered opinion of the Trial Examiner the above citation is apropos tothe situation herein.Upon the entire record of the case, and from the Trial Examiner's observation ofthe witnesses,he makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe complaint alleges and the answer admits that Hexton Furniture Company,theRespondent herein,isaMichigan corporation with its principal offices andplace of business located in the city of Grand Rapids, Michigan.At all times ma-terial herein it has been engaged in the manufacture, sale, and distribution of occa-sional furniture.In its manufacturing processes it uses the following raw mate-rials: lumber,leather, hardware,finishing,and other miscellaneous materials.Dur-ing the calendar year 1953, which is representative of all times material herein, theRespondent in the course and conduct of its business operations,caused to be pur-chased, transported,and delivered to its place of business in Grand Rapids,Michi-gan, raw materials in excess of $400,000,of which approximately$250,000 wastransported directly to its Grand Rapids, Michigan,plant in interstate commercefrom States of the United States other than the State of Michigan.During the sameperiod the Respondent sold and shipped in interstate commerce from its plant inGrand Rapids, Michigan,finished products, to customers located outside the Stateof Michigan,valued in excess of $500,000.1102 NLRB1292, p. 1296. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has previously asserted jurisdiction over the operations of the Re-spondent in Case No. 7-RC-1879.Upon all of the foregoing the Trial Examiner finds that the Respondent herein isengaged in commerce within the meaning of Section 2 (6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 415, CIO,isa labor organizationwithin the meaningof Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe events with which we are concerned herein stem from the certification of theUnion as the bargaining representative of the Respondent's employees by the Boardin Case No. 7-RC-1879, on October 17, 1952. The events leading up to the certi-fication of the Union were as follows.The record herein shows that pursuant to apetition for certification of representatives filed by the Union, the Board conducted a"Representatition" hearing in Grand Rapids, Michigan, sometime in the latter part ofAugust or early September 1952.Thereafter on September 17, 1952, the Boardissued its Decision and Direction of Election in which it foundinter aliathat thefollowing employees of the Respondent constitutea unitappropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the ActAll production and maintenance employees at the Employer's Grand Rapids,Michigan, plant, excluding office employees, guards, and supervisors as definedin the Act.Pursuant to the Board's Direction, the Regional Director of the Seventh Region,conducted an election among the Respondent's employees in the above-found appro-priate unit on October 9, 1952.An examination of the official "Tally of Ballots"shows that at the time of the election there were 52 employees eligible to vote in theelection.The result was as follows:1.Approximate number of eligible Voters________________________ 522.VoidBallots ----------------------------------------------03.Votes cast for Petitioner____________________________________ 396.Votes cast against participating Labor Organization(s)---------- 117.Valid votes counted (3-4-5-6) ------------------------------ 508.ChallengedBallots -----------------------------------------19.Valid Votes counted plus Challenged ballots (sum of 7 and 8) ---- 5111.A majority of the Valid Votes has been cast for PetitionerAs indicated above the Board thereafter on October 17, 1954, certified the Unionas the collective-bargaining representative of the Respondent's employees in theabove-found appropriate unit.Following the formal certification of the Union, representatives of the Respondentand the Union met and after due consideration entered into a collective-bargainingagreement on November 24, 1952.An examination of the agreement shows thefollowing:DURATION41-This agreement shall remain in full force and effect from November 24,1952, at least until December 15, 1954, and from year to year thereafter, unlesseither party shall notify the other in writing at least sixty (60) days prior tothe 15th day of December, 1954, or sixty (60) days prior to December 15 ofany year thereafter, of a desire to change or terminate this agreement. In theevent such notice to terminate this agreement, the agreement shall then be ter-minated on December 15, 1954, or on December 15 of any year thereafter.Of utmost importance, insofar as the issues herein are concerned, is a provision inthe contract as regards the checkoff of union dues. The record clearly shows that theissues with which we are primarily concerned stem from this provision in the con-tract.It follows below:CHECK-OFF40.As to those employees who voluntarily sign and furnish to the Companya written statement authorizing the Company to deduct from their pay the regu-larmonthly Union membership dues, the Company will make those deductionsand will turn over to the designated representative of the Union the dues thusdeducted.The Company will, during the term of this Agreement,continue to HEXTON FURNITURE COMPANY351recognize such written authorizations until or unless an employee or employeesshould furnish the Company with written notice revoking such authorizationto deduct dues from their wages. Such check-off authorizations shall be irrev-ocable for a period of one (1) year or until the anniversary date of this agree-ment, whichever period is shorter, provided, however, that employees shall alsohave a period of fifteen (15) days after the date of this agreement to revokecheck-off authorizations by requesting a joint meeting of representatives ofmanagement and the shop committee, at which time such revocation may bemade.Upon request, the Company will furnish the Union with a list of thoseemployees who have furnished voluntary written check-off authorizations.Further examination of the contract shows that it was signed by the following per-sons onbehalf of their respective principals:Hexton Furniture CompanyBy-Theodore HermannUnited Furniture Workers of America, CIO, Local 415By-Frank HargroveChas. UnbanskiClaude DoornbosEmma GrayGerald VanderPlaegShortly after the agreement between the parties was signed, the Union proceededto secure signed "authorization cards" from the employees in the unit, which author-ized the Respondent to deduct $2 per month from their wages, for a period of 1year.The authorization agreements (or cards) read as follows:CG No. 17UNITED FURNITURE WORKERS OF AMERICA, CIOCHECK-OFF AUTHORIZATIONTO: ----------------------------------LOCAL NO----------------(Name of Company)LOCATION: --------------------------DATE---------------------I hereby authorize my Employer to deduct from my wages any initiation fees,monthly dues, and any assessment authorized by the Union in accordance withits by-laws and remit same to the Financial Secretary of the Union.This authorization shall remain in effect unless and until revoked by me ashereinafter provided and shall be irrevocable for a period of one (1) year fromthe date hereof or until the termination of the collective bargaining agreementbetween the Company and the Union, whichever occurs sooner.I further agree and direct that this authorization shall be automatically re-newed for successive periods of one (1) year and shall be irrevocable duringeach such renewal period, unless written notice of revocation is given by me tothe Company and the Financial Secretary of the Union by registered mail, returnreceipt requested, not more than twenty (20) days and not less than ten (10)days prior to the expiration of each term of one (1) year or prior to the ter-mination of the applicable collective bargaining agreement between the Com-pany and the Union, whichever occurs sooner.-S--ign--a-ture-------------------------- Ledger --No-----------.---------------------------------------------------DepartmentClock No.---------------------------------------------------UNiTED FURNITURE WORKERS OF AMERICA, CIOLOCAL UNION NO--------------------------------The parties stipulated at the hearing herein that "up to November24, 1953, 35employees out of a totalof 51employees"in the appropriate unit had authorizedthe Respondent to deduct $2 per month union dues from theirpaychecks.Itwas thecustom for the Respondent to mail the Union a check for the dues deducted onceeach month.Under the terms of the agreement between the parties, either party could reopenthe subject of hourly rates of pay only once during the life of the agreements at 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe anniversary date, November 24, 1953, by notice in writing given to the otherparty at least thirty (30) days butnot more thanforty-five (45) daysprior toNovember 24, 1953.Pursuant to the foregoing, Frank Hargrove, Internationalrepresentative of the Union, wrote the Respondent on October 20, 1953, and re-quested a meeting with its representatives for the purpose of opening the questionof hourly rates of pay for the employees in the unit.As a result of this letter theparties met at the Respondent's office on November 23, 1953. Present for the Unionwere the following, Hargrove and Hubbard, International representatives, and GlenOsburne and Lou Nichols, shop stewards.The Respondent was represented byPresident Clayton Hexton, Shop Superintendent Theodore Hermann, and Messrs.Weaver and Simpson, directors of the Company.For the most part the meetingwas confined to the discussion of wages.At the outset Hargrove requested an hourlyincrease of 25 cents per hour for all employees. President Hexton advised the unionrepresentatives that he was of the opinion that the Respondent was not in a positionto grant any increase.After discussing the matter for some time President Hextonfinally offered an increase of 2 cents per hour across the board.During the courseof the discussion as regards wages Hargrove, on behalf of the Union, requested theRespondent to furnish to the Union the individual wage rates of all the employees inthe bargaining unit.He pointed out to President Hexton that while he did notthink that the Union could accept the 2-cent per hour offer, nevertheless he felt thatitwas necessary for the Union to have the wage information requested before it couldintelligently consider the Respondent's offer in the light of the wage scales then ineffect in other plants in the Grand Rapids area where the Union had contractualrelations.In other words Hargrove felt that it was necessary to have the wage dataand compare it with the rates paid employees in other plants in the area doingsimilar types of work, before the Union could intelligently consider the Respondent'sargument that its wage structure was in line with that of other plants, and that 2cents' per hour increase was a fair offer.Hexton advised Hargrove that he woulddiscuss the Union's request for individual wage data with the Respondent's attorneyand if he approved it the Respondent would then furnish the Union with the infor-mation requested.At this point the meeting adjourned and it was agreed that theparties would meet again on November 30, 1953. In the interim however certainevents occurred which placed the parties in a somewhat different position when theymet again on November 30, 1953, to discuss the wage question.A discussion ofthese events follows below.On the morning of November 24, 1953, President Hexton met with SuperintendentHermann and the foremen in the plant and discussed a matter which the recordclearly shows led to the commission of certain acts by representatives of theRespondent that are the basis of the charges and the issuance of the complaintherein.There are several accounts of what transpired at this meeting in the record,none of which are at variance as regards essential factors, consequently the foregoingfindings are predicated on a composite of the testimony of the following officers,agents, and representatives of the Respondent, President Clayton Hexton, ShopSuperintendent Theodore Hermann, and Foremen William Schuh, Edward F. Nor-wicki, and Joseph Mankowski, all of whom impressed the Trial Examiner as honestand forthright witnesses.As indicated above President Hexton called a meeting of all the foremen in theplant in his office on the morning of November 24, 1953. After they were assembledhe told them that several of the employees in the plant had come to him personallyand had asked him how they could get out of the Union. He then pointed out tothose present that under the terms of the contract between the Union and the Re-spondent, the provision for "Checkoff" of dues was for 1 year, and that employeeswho had signed authorization cards for the Respondent to deduct $2 per monthfrom their wages could revoke their authorizations at the end of the contract year,which was November 24, 1953.He then proceeded to tell the foremen that he hadposted the following notice on the bulletin board:November 24,1953.Certain of our employees have asked as to the method of revoking check-offauthorization.Paragraph 40 of the contract between the Company and the Union provideas follows:"The Company will, during the term of this Agreement, continue to recognizesuch written authorizations until or unless an employee or employees shouldfurnish the Company with written notice revoking such authorization to deductdues from their- wages.Such check-off authorizations shall be irrevocable for HEXTON FURNITURE COMPANY353a period of one (1)year or until the anniversary date of this agreement,which-ever period is shorter."Please feel free if you have any question to talk to your foreman,Mr. Her-man or myself.(Signed)CLAYTON S. HEXTON.President Hexton also instructed the foremen that they were to answer all ques-tions addressed to them by the employees under their supervision as regards the por-tent of the above notice.He also told them that he and other representatives of theRespondent had met with representatives of the Union on the previous day and thatthe Union had asked for "too much"of an increase in wages for the employees.Shortly after President Hexton met with Superintendent Hermann and the fore-men, he called a meeting of all the employees in the plant.His account of themeeting is set forth below:Q.Which is dated November 24th,and the day that notice was posted, didyou have a meeting of the employees concerning that notice?A. Yes, sir.Q. And what did you tell the employees?A. I told the employees,I told the employees that certain of our employeeshad asked how they could get out of the Union and I read from the contract ofthe Union,our Company's contract with the Union,and told them that certainones had asked me and that the way I understood it was to signify their inten-tions to the Company and to the Union.Q. Did you tell them that they could save $24.00 a year by revoking thecheck-off?A. I don't know if I told them at that particular meeting.At some time Itold them they could save $24.00, yes, sir.[Emphasis supplied.]Foreman Joseph Mankowski testified in substance that President Hexton alsorequested the foremen to talk to the members of the Union under their supervisionand ask them if they wanted to drop out of the Union.His testimony as regards themeeting in Hexton's office is similar to that of all the foremen who testified in thisregard at the hearing herein.It follows below:Q. (By Mr.Pisarski.)Was there a meeting of the foremen held in Mr.Hexton's office that day that notice came out?A. There was.Q.What did Mr.Hexton say at that meeting?A. He called his foremen into the office and told us that he heard certainmembers, employees,wanted to drop out of the Union and he was going to posta notice on the time clock and we should notify them to read the notice there.Q. All right.Did he tell you to talk to all of the Union members in yourdepartment and find out if they wanted to drop the Union?A. He mentioned that, yes.Q. Did you know who the Union members were in your department?A. I did.After the meeting was over President Hexton's secretary,and SuperintendentHermann prepared a revocation of dues deduction authorization form which waslater distributed to the foremen, and in addition a supply of the blank forms wereplaced on a table near the office for the convenience of the employees who desired tosign them.The revocation form read as follows:-------------------- 1953IHEREBY REVOKE MY CHECK-OFF AUTHORIZATION-------------------- SignedAfter therevocation slips were printed the foremen distributed them to the em-ployees under their supervision.Typicalof the procedure followed is found in thecredible testimony of Foreman Joseph Mankowskiwhichfor convenience is set forthbelow:Mr. CUMMINSKEY: What was the answer?Q. (By Mr. Pisarski.)Who did youspeak to?A.What do you mean?Q. The Unionmembers in your department.A. I spoke toall of them. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you speak to Harold Hale?A. Yes, sir.Q.What did you say to Harold?A.Well, I just asked him if he read the notice on the time clock and what hethought about it.Q.What did Mr. Hale say?A. He told me he was going to think it over.Q. And was this the only time you spoke to Mr. Hale?A.Well, maybe in about a week or so later, the people were dropping out,and he asked me how it was coming along, and I said, "Well, there are a fewdropping out." I said, "How about you?"Q.What did he say?A. He said he was thinking it over, he didn't think it over yet.Q. All right, did you speak to him any other times?A.Maybe about three times.Q. Did you speak to May Panza?A. I did.Q.What did you say to May Panza?A. I asked May Panza if she saw the notice and she said she saw it evenbefore I had a chance to speak to her.Q.What did she say?A. She asked about dropping out.Q. Did you give her any slips?A. I didn't give her no slips until she asked for them.Q. Did you speak to Jerry Rockafellow?A. Yes.Q.What did you say to Jerry Rockafellow?A. Same thing, I approached all of them, same thing, if they noticed thenotice on the clock on the bulletin board, and what about him.He said, "No."That was all.Q. Did you tell them that they could save $24.00 a year if they revoked theUnion check-off?A. I believe I did, about a week later.Q. Did you speak to Roger Blanchard?A. Yes, sir.Q.What did you say to Roger Blanchard?A. I askedhim if he saw the notice on the time clock,and was he going todrop out.Q. Did you tell him that he could save $24.00 a year?A. No.TRIAL EXAMINER: Pardon me, Rockafellow, did he take advantage of thatsaving?The WITNESS: Well, no, he didn't take advantage of it. If he dropped out, isthat what you mean?Mr. PISARSKI: Yes.The WITNESS: No, he didn't take advantage of it.Q. (By Mr. Pisarski.)Did you speak to Larry Kunst?A. I did.Q.What did you say to Larry Kunst?A. Same thing, if he noticed the bulletin board and if he wanted to drop out.That the purpose of the revocation slips was to provide a means for the employeesto express their dissatisfaction with the Union, and "to get out of it" is amply demon-strated in the direct testimony of Superintendent Theodore Hermann, who testifiedas follows in this regard:Q. All right, carry on.A.We also discussed the fact that people were asking us about being dissat-isfied in the Union which we also told our foremen that after looking over thecontract we found that there was a clause on the anniversary date of the con-tract, it was permissible for them to get out of the Union if they so chose.TRIAL EXAMINER'Who said that?The WITNESS: Mr. Hexton stated from the contract.TRIAL EXAMINER: To the foremen in yourpresence?The WITNESS: That's right.TRIAL EXAMINER: All right.The WITNESS: And when he also stated at that time that he would put a copyof that paragraph on the bulletin board stating their rights under the contract.TRIAL EXAMINER: Their rights, you mean the Company? HEXTON FURNITURE COMPANY355The WITNESS: What is that?TRIAL EXAMINER: The Company's or their rights?The WITNESS: The rights of the employees.TRIAL EXAMINER: All right.The WITNESS: Which we did.We also told our foremen that they could telltheir people that there was anotice onthe bulletin board and for them to readitand if they had any questions concerning the notice to contact Mr. Hexton,myself or the foremen. That was the extent of themeeting.The record clearly shows that some of the employees rejected the efforts of theRespondent's foremen to persuade them to withdraw from the Union. For examplethe testimony of Foreman Joseph Mankowski as regards the attitude of employeeJ.Rockafellow.Q. How many times did you speak to Rockafellow and Kunst?A.Well, to Jerry, of course I spoke to him maybe about three times, Rocka-fellow.Q. About three times?A. Yes.Q. Somewhere around there?A. Somewhere around there, I don't remember.Q. You talked oftener with Jerry Rockafellow?A.Well, because he was more in a kidding way than anything else, becauseI know he was going to drop out. He just told me right off from the start hewasn't going to drop out.The Trial Examiner has inserted the above excerpt as regards Rockafellow becausethe Respondent in its brief stresses the point that much of the conversation betweenthe foremen and the employees under their supervisionwas ina jocular vein andthat consequently under the "jocular doctrine" announced in theEbco Manufactur-ingcase statement by supervisors in such an atmosphere are not violative of Section8 (a) (1) of the Act.2The Trial Examiner does not agree with the Respondent'sposition in this regard particularly when considered in the light of the facts foundhere.As he sees it "the jocular doctrine" is only applicable in isolated instancessuch as were present in theEbcocase, and not where as here there is a host of testi-mony showing that the employees and all concerned considered the Respondent'sactivities in securing their signatures to the revocation of dues authorization slips notas a "joke" so to speak, but as serious business.That this is so is evidenced by thetestimony of Robert Pavlak, which is fully credited by the Trial Examiner. It fol-lows below:Q. I see.Now, on the occasion when Johnny Meyers came up to you andsaid, "Hereis a pencilif you wantto sign out," you said in your direct testimonythat he smiled?A. Yes.Mr. RAPHAEL: I don't recall that testimony that he smiled.Q. (By Mr. Cummiskey.)Well, did he smile when he gave you the pencil?A.Well, I woudn't say, might have been he laughed or something like that.I don't think it was a laughing matter or anything.He meant that he wanted meto sign out, if that is what you meantHe wasn't just fooling around.Ofcourse, I imagine he knew I wasn't going to sign out anyway.Q. At the time this incident occurred, how many times had he discussed withyou the revocation9A. That date?Q. No, at the time he handed you the pencil, was that two weeks after No-vember 24, 1953?A. No, it couldn't have been two weeks. It was just a matter of right afterthey started those slips out, say six or seven days, in a row, I mean every day,see9Q. He mentioned it to you every day?A. Yes.Of course, he probably asked me more than that. That is what Iguessed, five or six times a day. [Emphasis supplied.]As indicated above the record clearly shows that each of the Respondent's fore-men went to the employees under their supervision and openly solicited their sig-natures to the revocation slips.Typical of their activity in this regard is found in2 TheEbcoManufacturting Compawy,67 NLRB 210.344056 -55-vol 111-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. All right.So you got these slips,GeneralCounsel'sExhibit 16 aroundnoon?A. Around noon.Q. Canyou remember from whom you received them?A. I don'tremember from whom it was, either one of the two parties,eitherMr. Schuhor the superintendent,Hermann.Q. I see.You have statedyou gave these to different individuals?A. I contacted,I contactedMr. Gray first.Q. I see.Did youcontact Mr.Graybefore or after you had the slips?A. After I hadthe slips. .Q.What did you say to Mr. Gray?A. I asked himifhe wanted to still have them take his Union dues out andhe said, "No."Q. Now, this was Mr. Gray,G-r-z-e-s- et cetera,we'll call himGray, he saidhe didn't want them to take out the Union dues?A. YQ.A.Q.AQ.A.Q.A.Q.A.So did he sign a card?Signed two of them.Signed two cards?All right, didYes, I did.And aman named Mr. King?Yes.you contact Mrs. Betty Bryant?How many times did you contact Mrs. Bryant?Once.How many times did you contact Mr. King?Once.Further evidence of the activities of the foremen in soliciting signatures to therevocation slips is found in the uncontradicted and undenied testimony of JerryRockafellow,an employee in the Respondent'smachine shop,which is fully creditedby the Trial Examiner.According to Rockafellow, Foreman Mankowski camearound to his working place and asked him if he wanted to sign out of the Unionand save "myself$24 per year,"and that he told him"no."He also testified thatMankowski came to him several times thereafter and again urged him to "sign outof the Union,"and that he repeatedly refused to comply with his requests.Hefurther testified that Foreman John Meyers, supervisor in the shipping room, alsoasked him to sign a revocation slip.His testimony as regard Meyers' activitiesfollows below:Q. About December 1st did you have a conversation with Johnny Meyers,the foreman,and Larry Kunst in the sanding room?A. Yes,itwas at noon and I was over talking to Larry while he was finish-ing up his dinner and Johnny Meyers, the supervisor of the shipping room comein.Q. Give Larry's last name.A. Larry Kunst.Q. Proceed.A. And he asked if both of us was going to sign out of the Union yet, andLarrysaidNo,he had a little too much German in him,he was a little stub-born and he wan'tgoing to, and he looked over to me, and he said, I had alittle toomuch German in me, too, I was too stubborn and Johnny Meyersstayed and talked to me. Johnny Meyers said the Union never got us anything.I told him I got all my raises from them and he said Hexton was paying justas much as other furniture companies were and even tried to compare us withGeneral Motors,and I got talking to him about the protection the Union givesyou, and he said,"The Union doesn'tgive you no protection,"they could finda reason to fire any guy in the shop if they wanted to,and I told him that themachine room was still all Union.Though the record contains a host of testimony by other witnesses called bythe General Counsel in support of his complaint,particularly Harold Hale, RobertPavlak, and Lawrence Kunst,concerning the activities of President Hexton,Super-intendent Hermann, and several of the foremen under their supervision as regardsthe incidents surrounding the distribution of the revocation slips and their solicita-tion for signatures thereto, the Trial Examiner feels that it would unnecessarilyburden this report to set forth herein a resume and evaluation of their separatetestimony,since it is for the most part cumulative of what has been said above andwould add nothing to the overall factual situation.As indicated above,theRespondent takes the position that it was justified inassisting the employees to revoke their authorizations to check off dues becauseseveral employees had indicated their desire to do so not only to President Hexton, HEXTON FURNITURE COMPANY357but to others of its supervisors as well,particularly Superintendent Hermann. Insupport of its position in this regard it offered the testimony of several employees,particularly Pansy Baldwin, Emma Gray, and Eleanor Davis.Emma Gray, a witness called by the Respondent, testified that she was one ofthe employees who had become dissatisfied with the Union as the bargaining rep-resentative of the employees, and had expressed her feelings in this regard to Presi-dent Hexton, Superintendent Hermann, and Foreman Schuh, before November 24,1953, the date that President Hexton told the employees how they could cancel theirdues authorizations and "get out of the Union."From what the Trial Examinergleans from Gray's testimony, she was one of the original supporters of the Union,and a member of the committee that negotiated the contract between the Unionand the Respondent.An examination of the contract reveals that she was one ofthe signatory thereto. In addition she also was elected a shop steward, and servedas such for a few weeks. Thereafter she became dissatisfied with the officials oftheUnion, and went to her foreman, William Schuh, and asked him to find outhow she could get out of the Union. Schuh told her he would check into thematter.As the Trial Examiner sees it Gray'sdissatisfactionwith the Union's repre-sentative status was personal and predicated on numerous petty incidents that arenot relevant to the issues herein.The only probative value her testimony in thisregard has insofar as the issues herein are concerned is that when she becamedissatisfied with the Union she told her superiors about her troubles and requestedthat theyassist her in getting"out of the Union." That this was her objective andthat the activities of the Respondent that have been described above met with herapproval is not only found in her testimony but in that of President Hexton aswell, who testified as follows in this regard:Q. (By Mr. Cummiskey.)When did Mrs. Gray, Emma Gray, talk to youon November 24, 1953 approximately?A. Twenty minutes to a half an hour after I posted the notice on the bulletinboard.Q. I see.What did she say to you?A. She said she would like to get out of the Union.Q.What did you tell her?A. I told her I didn't know how, what she would have to sign to get out ofthe Union, but I could find out.Q. Did you find out?A. Yes, sir.Q. Did you have any further conversation with Emma Gray?A. Yes, sir.Q.What did you tell her?Mr. RAPHAEL: Can we have thetimeof that fixed?TRIAL EXAMINER:I presume it is all the same time.The WITNESS:It is within a half hour period,Mr. Raphael.If I wantedsomething prepared,Iwould have had it prepared,believe me.TRIAL EXAMINER: Never mind, go ahead, Mr. Hexton. Proceed.The WITNESS:Where are we now?Q. (By Mr. Cummiskey.)After you obtained this information, did youhave a further conversation with Emma Gray?A. Yes, sir, I did.Q.What was that conversation?A. I said, "Here is a form of a card that you can sign and it will get youout of the Union."Q.Wasthat the entire conversation?A. As far as I can remember.Q. And what did Mrs. Gray do?A. She signed two copies.Q.What did she do with them?A. She gave them to me, left them on my desk. [Emphasis supplied.]'Gray's version of the above incident was as follows:Q. I would just like you in your own words to tell us after you read thenotice what did you do?A. Oh, after I read the notice I went back to my department and asked Mr.Schuh where we could get a card to sign out, and he said "Well, I guess youbetter go in and see, I think they are in the hall, in the front hallway." So Iwent in the front hallway and they were on the table in the front hallway,and at that time Mr. Hermann came up and he said either, "Can I help you?';Or, "What do you want," and I said, "Are these the cards that we sign out of,theUnion with?"He said, "Yes," so I picked one up and started to read it, 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDand at that time Mr. Hexton walked up and he said,"Does that sound all rightto you,Emma7" I said, "Yes,it is all right.I think it is good."He said,"Well, is this what you have been talking about,that you wanted to withdrawfromthe Union" I said, "Yes,this is good enough to suit me. I am going tosign it."Q. Didyou sign it?A. Yes,I signed it and then I told him that I appreciated him letting usknow that we could withdraw from the Union and I believe that was all.As indicated above the Respondent's position is that President Hexton was pri-marily motivated or influenced to take the action that he did in assisting the em-ployees in the unit to revoke their checkoff authorizations by the numerous com-plaints that had been made to him personally by certain of the employees as regardstheUnion's representative status and also from reports he had received from theforemen in the shop with whom similar complaints had been lodged by employeesunder their direct supervision.In addition to Emma Gray,the Respondent offered in support of its position inthis regard the testimony of Pansy Baldwin(Emma Gray'smother),and EleanorDavis.An examination of their testimony reveals that in the main it is along thesame lines as thatof Gray, thatis that they became dissatisfied with the unionleadership and went to their immediate superiors and asked for their assistance to"get out of the Union."Since their testimony is for the most part cumulative ofthat ofGray,the Trial Examiner sees no necessity of burdening this report witha detailed summary thereof.Sufficeit to say that their complaints were amongthose received by President Hexton before November24, 1953.An examination of the record shows that of the 51 employees in the unit, thefollowing had personally lodged complaints about the Union to either PresidentHexton, or Superintendent Hermann, and their foremen before November24, 1953,Emma Gray,Pansy Baldwin,Eleanor Davis, Ida Hineline, Henry Leonard, and JohnZukowski.Thusitwould appear from the record that the rumors of "unrest" amongthe employees as regardstheUnion'sstatus as their collective-bargaining repre-sentative stemmed from the activities of the above,a total of 6 out of the 51employees in the unit.The record shows that between November 24 and December 9, 1953, 32 employeessigned the revocation slips of "check-off authorizations"furnishedby theRespondent.A breakdownof the list of revocations introduced in evidence by the Respondentat the hearing herein shows that,18 signed slips on November 24, 3 on November25, 3 on November 30, 2 on December 1, 2 on December 2, 2 on December 3,1 on December 4, and 1 on December 9, 1953.Accordingto President Hexton, the revocation slips were offered to Lou Nichols,chief steward for the Union in the plant,who refused to accept them. Shortlythereafter the Respondent mailed them to the Union's officers in Grand Rapids,Michigan.As indicated above representatives of the Union and the Respondent met at theRespondent's office on November 25, 1953.At this meeting Hargrove,the Inter-national representative of the Union, in charge of its affairs in the Grand Rapidsarea, requested the Respondent to furnish the Union with the names of the employeeswho had had dues deductions made from their paychecks during the month ofNovember1953.President Hexton agreed to furnish the information,thereafter theUnion received a letter from the Respondent dated December 3, 1953, which con-tained the information requested which was signed by Superintendent TheodoreHermann.An examination of the letter shows that dues were deducted from 14employees during the month of November 1953.On November 30, 1953, representatives of the Union and the Respondent met atthe Respondent'soffices to renew their discussion as regards the Union's demandsfor a wage increase,which hadbeen previously discussed at their meeting on No-vember23, 1953.Theparties were represented by the same individuals who werepresent at the November 23 meeting,exceptJohn Cummiskey,the Respondent's at-torney, was also present for the Company.For the most part the meeting was de-voted to the discussion of wages.The upshot of the discussion was that PresidentHexton,on behalf of the Respondent,offered an overall increase of 5 cents per hourto the employees.Singularly enough no mention was made at this meetingby any ofthose present of the revocation of dues checkoff slips signed by the employees onNovember24, and thereafter,nor was the Union'smajority status questioned by anyof the Respondent's representatives.Since this meeting the Union has received noletters, telephone calls, or communication from the Respondent that it was ready andwilling to resume bargaining relations.Whathappened after November 30, 1953,follows below. HEXTON FURNITURE COMPANY359On December 2, 1953, the Union wrote the Respondent the following letter:HEXTON FURNITURE COMPANYDecember 2, 1953.1206 Century S. W.Grand Rapids, MichiganAttn:Mr. C. HextonGENTLEMEN:This is to confirm the following facts:That on November 23, 1953, the undersigned requested Mr. Hexton, ofHexton Furniture Company, to furnish our Union with the hourly wage ratesthen being paid to each individual employee in the bargaining unit.This re-quest was made on behalf of the Union and in the presence of the bargainingcommittee.Mr. Hexton replied that he would consult with Mr. Cummiskey,his attorney,that as far as he (Hexton)was concerned,he had no objection,and if Cummiskey told him to furnish such information,itwould be done.Weagreed to take the matter up at the next meeting with the Company on Novem-ber 30.The request was made again at the November 30 meeting with Cum-miskey present, and Cummiskey said he would let me know by Tuesday orWednesday.That on November 25, 1953, the undersigned requested Mr. Herman of theHexton Company to furnish our Union with the current list of employees whohad authorized dues deductions,that if the check-off of dues had not beenmade at the time for the month of November,he should furnish to us the listchecked off for October,but that if the November check-off of dues had alreadybeen made for November,he should furnish us with the November list.Mr.Herman agreed to this request and made a note of it.Neither of the above requests by our Union have yet been met by the Com-pany.We hereby renew our request for the information referred to above andsubmit to you that the delay in granting these requests is unreasonable underthe circumstances,and urge that you promptly respond favorably.Verytruly yours,FRANK HARGROVE,Int. Representative U. F. W. A.C. 1. 0.FH: fsCC: JOHN CUMMISKEY,AttorneyRegistered Ret. ReceiptRequestedOn December4, 1953, theRespondent wrote the Union as follows:UNITED FURNITURE WORKERS OFAMERICADecember4, 1953.LOCAL 415,215 Sheldon Ave. S E.Grand Rapids2,MichiganAttn: Mr.HargroveGENTLEMEN'We are enclosing the check-off list as of December1, 1953.This check-off has just been made.You will note that14out of our56em-ployees appear on the list.Likewise,we have received notices of terminationof check-off from five of the 14 employees since the December 1, check-off listwas made. At the moment then, only 9 out of 56 employees presently belong toyour union.Under suchcircumstances,we feel it is clear that your union no longer rep-resents the wishes of a majority of our people, and its authority to act as thecollective bargaining agent of our employees has been withdrawn by the employ-ees themselves.Therefore,we feel obligated to withdrawany furtherrecognition of yourunion at once.We wereprepared to supply you with the wage rate information which yourequested.However, inasmuch as you no longer represent the wishes of themajority of our people,we do not feel we can supply you with such information.Very truly yours,HEXTON FURNITURE COMPANYCLAYTON S. HEXTON.encl.2 check-off cancellations1 check-off listCSH/vm 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 4, 1953, the Union again wrote the Respondent and in its letterpointed out to the Respondent that it had not as yet furnished the Union with a listof the employees from whom dues had been deducted for the month of October1953, as Superintendent Hermann had agreed to do on November 25, 1953. In addi-tion the Union reiterated its request for a list, showing the seniority status of all theemployees in the unit,which it was entitled to under the terms of its agreement withthe Respondent,paragraph 11, under the heading "Seniority."On December4, 1953, theRespondent posted the following "Notice"on its bulletinboard:NOTICEDecember4, 1953.TO ALL EMPLOYEES:8In as much as only 9 of you have indicated continuation of union member-ship.We have today withdrawn recognitionof the U. F. W.The 50per hour increase previouslyofferedwillgo into effect on nextMonday.We want you to know that the wages and working conditions,such as seniorityprotection,holidays, vacation,rest periods, insurance and other benefits whichwe have provided for you will continue.[Emphasis supplied.]Sincerely yours,HEXTON FURNITURE COMPANY(Signed)Clayton S. HextonCLAYTONS.HEXTON.On December 7, 1953, the Union sent the following letter to the Respondent:HEXTON FURNITURE COMPANYDecember 7, 1953.1206 Century S. W.Grand Rapids, MichiganGENTLEMEN: We hereby request another meeting between your Companyand our Union for the purpose of continuing negotiations on wages and to dis-cuss grievances arising with reference to the manner in which the Company hasprocured and honored alleged revocations of check-off in violation of the termsof the contract.Since top management is directly involved in these grievances,itwould be impractical, if not ridiculous, to present such grievances first to theforemen.We propose the meeting be held Thursday, December 10 at suchtime as is suitable to you.Please advise whether this date is agreeableor whether you suggest another date.We hereby repeat our request that the grievance in the discharge of GeraldVanderPlaeg be promptly settled and if no mutual agreement can be reached,that it be immediately submitted to arbitration.We hereby repeat our request for individual wage rate information which youadmit you were at one time prepared to furnish. The alleged check off revoca-tions referred to in your letter of December 4 does not relieve you of the obli-gation to furnish us the requested wage information and to bargain in goodfaith with our Union.We hereby repeat our request for an up to date seniority list of employees inthe bargaining unit by departments.We hereby repeat our request for a list of those employees having authorizedthe Company to make dues deductions.This request was first made to Mr.Herman on November 25 and confirmed in my letter of December 2.Very truly yours,FRANKHARGROVE,Intl. RepresentativeU. F. W. A.-C. 1. O.FH:fsCC: JOHN CUMMISKEY, Atty.The Respondent, by its counsel, replied to the Union's letter of December 4 and 7,1953, on December 8, 1953. Since it was in this letter that the Respondent formallyannounced its decision to withdraw recognition of the Union as the bargaining repre-sentative of its employees the Trial Examiner feels that it likewise should be insertedherein.Consequently it follows below:December 8, 1953.Mr. FRANK HARGROVEUnited Furniture Workers of America, CIO215 Sheldon Avenue, S. E.Grand Rapids, MichiganDEAR MR. HARGROVE: This letter will answer your letters of December 4 andDecember 7 and our conversation of Monday, December 7, in regard to theHexton Furniture Company. HEXTON FURNITURE COMPANY361We believe we have complied with your request for the November check-off.The list which was given to you was the check-off made from the payroll end-ing November 27 of dues for November dues can be very easily determinedfrom the information which you already have by merely adding to the list whichwe gave you the names of those who have submitted revocation of their check-off authorizations to you.We trust that this will satisfy your inquiry on thispoint.We have carefully reviewed the discharge of Jerry VanderPlaeg.This per-son was discharged on 11-22-53 in the presence of Mr. Hexton and Mr. Her-man because of his continued annoyance of female employees after repeatedwarnings by the Company, by the chief steward and by the union itself at unionmeetings that such annoyances must be stopped.Mr. VanderPlaeg was warnedseveral times by management, and approximately six weeks prior to his dis-charge, Mr. Herman had warned him that if he didn't stop bothering the people,the next time he would not get another warning but would be let go.The next occasion which was called to Mr. Herman's attention involved thethrowing of paper lunch bags at a female employee.This happened severaldays before the discharge but became known to the management within a veryfew minutes prior to the time he was terminated.The management also wasadvised that on a prior occasion the same employee was struck in the face byVanderPlaeg and had her lip cut as a result.Mr. VanderPlaeg's repeated actionsafter warning left the company no alternative except to remove him from thepayroll.Inasmuch as your union clearly no longer represents thewishesof a majorityof our people, we do not believe any useful purpose would be served in anyfurther meetings or discussions on these or other matters which you have listedin your letters and verbal statements.Therefore, the company respectfullydeclines your requests.[Emphasis supplied.]Yours very trulyMCCOBB,HEANEY & DUNNBy (Signed)JOHNW. CUMMISKEY.JWC:beSometime in the latter part of December 1953, the Union requested the Respondentto arbitrate a grievance concerning the discharge of an employee named Vander-Plaeg in accordance with the provisions of the arbitration clause in its agreementwith the Respondent.From what the Trial Examiner gleans from the record theRespondent refused to honor the Union's request in this regard.This is evidencedby a letter from the Respondent's attorneys to the American Arbitration Association,which follows below:McCobb, Heaney & DunnAttorneys900 Michigan Trust Bldg.Grand Rapids, MichiganAMERICAN ARBITRATION ASSOCIATIONPenobscot BuildingDetroit 26, MichiganAttention:Mrs. L. P. HerrscherTribunal ClerkDecember29, 1953.Re: L-11793, DET-L-82-53 Local 415, UnitedFurnitureWorkers of America, CIO, andHextonFurnitureCo.(GrievanceofGerald VanderPlaeg)DEAR MRS. HERRSCHER:I regret the delay in replying to your letter of December 21 and the priorletter of December 10.Due to serious illness in my immediate family, I havebeen away a good bit of the time.At the present moment the company is not recognizing Local 415, UnitedFurnitureWorkers of America, CIO,asthe collective bargaining agent for theemployees of the Hexton Furniture Company.We have been advised by theNational Labor Relations Board that the Union has filed charges with theNational Labor Relations Board which will be disposed of in due course ofbusiness.Until disposition of those charges, however, the company is unwill- 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to bargainwith Local 415, UFWA-CIO, and thereforewill not agree toarbitration.[Emphasis supplied.]Yours very truly,MCCOBB, HEANEY & DUNNBy (Signed) JOHN W. CUMMISKEY.JWC:beCC: Mr.C. S. HExTONThe complaint alleges in substanceinter alia,that the Respondent has since onor about November 24, 1953, refused and at all times since, continuing to the datehereof, has refused and is now refusing to bargain in good faith with the Union asthe collective-bargaining representative of the employees in the appropriate bargain-ing unit. It then goes on and alleges specific acts constituting such a refusal to bar-gain, and including the following:(d) Terminating its collective bargaining agreement with the Union and/orrefusing to perform the terms thereof without complying with the provisions ofSection 8 (d) (1) (2) (3) and (4) of the Act.Section 8 (d) of the Act provides as follows:(d) For the purposes of this section, to bargain collectively is the perform-ance of the mutual obligation of the employer and the representative of the em-ployees to meet at reasonable times and confer in good faith with respect towages, hours and other terms and conditions of employment, or the negotiationof an agreement, or any question arising thereunder, and the execution of awritten contract incorporating any agreement reached if requested by eitherparty, but such obligation does not compel either party to agree to a proposalor require the making of a concession:Provided, That where there isineffecta collective-bargaining contract covering employees in an industry affecting com-merce, the duty to bargain collectively shall also mean that no party to suchcontract shall terminate or modify such contract, unless the party desiring suchterminationor modification-(1) serves a written notice upon the other party to the contract of theproposed termination or modification sixty days prior to the expiration datethereof, or in the event such contract contains no expiration date, sixty daysprior to the time it is proposed to make such termination or modification;(2) offers to meet and confer with the other party for the purpose of ne-gotiating a new contract or a contract containing the proposed modifications;(3) notifies the Federal Mediation and Conciliation Service within thirtydays such notice of the existence of a dispute, and simultaneously there-with notifies any State or Territorial agency established to mediate and con-ciliate disputes within the State or Territory where the dispute occurred,provided no agreement has been reached by that time; and(4) continues in full force and effect, without resorting to strike or lock-out, all the terms and conditions of the existing contract for a period ofsixty days after such notice is given or until the expiration date of suchcontract, whichever occurs later:The duties imposed upon employers, employees, and labor organizations byparagraphs (2), (3), and(4) shall become inapplicable upon an interveningcertification of the Boaid, under which the labor organization or individual,which is a party to the contract, has been superseded as or ceased to be the rep-resentative of the employees subject to theprovisionsof section 9(a), and theduties so imposed shall not be construed as requiring either party to discuss oragree to any modification of the terms and conditions contained in a contractfor a fixed period, if such modification is to become effective before such termsand conditions can be reopened under the provisions of the contract.Any em-ployee whoengages ina strike within the sixty-day period specified in this sub-section shall lose his status as an employee of the employer engaged in the par-ticular labor dispute, for the purposes of sections 8, 9, and 10 of this Act, asamended, but such loss of status for such employee shall terminate if and whenhe is reemployed by such employer. [Emphasis supplied.]At the hearing herein President Hexton was interrogated by the General Counselas regards whether or not the Respondent had complied with the proviso of Section8 (d) (1), (2), (3),and (4) and he testified that it had not.There is no evidence in the record that either the employees or anyone on theirbehalf ever filed a petition for either certification or decertification of representativesas provided in Section 9 (c) (1) (A) of the Act.Nor is there any evidence in the HEXTON FURNITURECOMPANY363record that the Respondent ever took advantage of either Section 9 (c) (1) (B) ofthe Act or any other section thereof to resolve its doubts as regards the Union's rep-resentative status.Concluding Findingsa.The appropriate unitThe complaint alleges, the answer admits, and the Board has previously found inCase No. 7-RC-1879 that the following employees of the Respondent constituted aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Grand Rapids,Michigan, plant, excluding office employees, guards, and supervisors as definedin the Act.b.The refusal to bargainAs indicated above there is little if any dispute as regards the facts.The recordclearly shows that after the Union was certified by the Board as the representativeof the Respondent's employees in the unit found to be appropriate by it in Case No.7-RC-1819, on October 17, 1952, that the parties entered into a collective-bar-gaining agreement of 2 years' duration from November 24, 1952, whichinter aliacontained a provision for checkoff of union dues, dependent upon authorizationsfrom the employees in the unit, and revocable by them within 1 year or the anni-versary date of the contract, whichever was the earliest. In addition the record alsoshows by a preponderance of the reliable, probative, and substantial evidence whenconsidered as a whole that from this clause in the agreement stemmed the issueswith which we are primarily concerned herein.The undenied and uncontradicted testimony adduced at the hearing herein, bothoral and documentary shows that the Respondent acting through its responsibleagents, initiated, printed, and caused to be circulated among the employees in theunit revocations of dues authorization checkoff slips. It also shows that these sameresponsible agents of the Respondent, including its shop superintendent, TheodoreHermann, and foremen under his supervision, openly solicited employees to signthe slips, and that when they had succeeded in securing 32 signed revocation slips,from a majority of the employees in the unit that the Respondent thereafter refused tobargain collectively with the Union, and has continued to do so to date.The recordalso shows that the Respondent, and all concerned treated and considered the revo-cation slips as more than a revocation of dues checkoff authorizations previouslyfurnished the Respondent by the employees but also as signed documents signifyingthe intent of the employees to"get out of the Union."There is no question butwhat the Respondent, from President Hexton, down the line to the junior super-visory employee in the Respondent's heirarchy considered the revocation slips assuch, and so advised the employees under their respective jurisdiction when theydistributed them and solicited their signatures thereto.Moreover, counsel for theRespondent conceded that such was the effect of the revocation slips when he statedin the record as follows: 3Mr. CuMMisicEY: Mr. Examiner, the relevance of the two exhibits, of course,goes to a very important point in this case, which is the effect of the revocationof the check-off.The issue is whether or not the revocations of the check-offamounted to a withdrawal of the employees from the Union. Testimony sofar by all of the witnesses including both General Counsel's witnesses, Respond-ent's witnesses, has been to the efiect they were signing out or getting out of theUnion.These two letters which were written by the Union, also state at dif-ferent places that the employees have dropped out of the Union.We are-"In the meantime, we are rebuilding the Union that the Company tried todestroy.We are resigning the workers into the Union," and so on. It is repletein both of the exhibitsthat it was also the Union's understanding that by takingthis action the employees had withdrawn effectively from the Union. I cer-tainly think that it is very pertinent evidence as to what the effect of the revoca-tions was understood to be by the parties in this case.[Emphasis supplied.]The record also shows without contradiction that after the Respondent receivedrevocation slips from a majority of the employees in the unit that shortly thereafterit took the following action: (1) Notified the employees on December 4, 1953,that it had withdrawn recognition from the Union; (2) notified the employees ona See the official transcript of the record at pages 505-507 for the context ofcounsel'sremarks. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same date that it was granting them a 5-cent per hour wage increase;(3) noti-fied the Union by letter on December 8,1953, that it would not meet with its repre-sentatives thereafter because a majority of the employees in the unit had repudiatedtheUnion; and (4) notified the American Arbitration Association by letter onDecember 29, 1953,that it did not recognize the Union as the bargaining representa-tive of its employees,and also that it would not bargain with the Union while chargesfiled against it by the Union were pending before the Board.In view of all of the above the Trial Examiner is convinced and he so finds thatthe Respondent has engaged in a course of conduct violative of Section 8 (a) (5)and (1) of the Act.As the Trial Examiner sees it the Respondent wittingly orunwittingly not only arrogated to itself the functions of the Board but likewiseengaged in a course of conduct in complete disregard of the provisions of Sections7, 8 (a) (5) and (1), 9, and 8 (d) (1), (2), (3), and (4) of the Act.It is well settled that once employees have designated their bargaining representa-tive in accordance with the Act, and such representative has entered into a con-tract with their employer,a duty to bargain thereafter in good faith is imposed onboth parties.Such a relationship cannot be lightly thrust aside at the whim andcaprice of the parties.This is particularly so when one takes into considerationthe fact that the Board and the courts since the earliest days of the Act, have notonly stressed the solemnity of and desirability of written collective-bargaining agree-ments, but have repeatedly pointed out in decisions too numerous to mention hereinthat the contract is the ultimate goal of collective bargaining.4On the other hand,the Board and the courts have also over the years come to recognize the fact thatspecial circumstances may arise where contractual relations between the parties be-come intolerable,and that employees[who of course are the "principals"and labororganizations but their agents],may desire to change their bargaining representativefor good and sufficient reasons, and the Congress has likewise recognized this factby providing a remedy in the Actto correct and resolve such difficulties.Thegravamen of the Respondent's position is that it did not choose to avail itself ofthe provisionsin the Actto resolve its doubts as regardstheUnion'smajoritystatus.Whether or not in the circumstances described above it was in a positionto do so is another matter,and requires further discussion below.To begin with the Trial Examiner is convinced and he so finds that the Union'sso-called loss of majority was attributable to the Respondent'sunfair labor prac-tices.Its conduct in initiating,distributing,and soliciting signatures to the revoca-tion of dues checkoff authorization slips among its employees as a means of assistingthem to signify their desire to "get out of the Union"was so clearly violative of theAct that the Trial Examiner deems it unnecessary to encumber this report withendless citations and rationale in support of such finding.Suffice it to say that theRespondent's conduct in sponsoring and distributing the revocation slips was ineffect the same as if it had circulated a "decertification"petition and/or conducteda private poll of the employees in the unit to determine their feelings as regardsthe Union.5The situation here is not unlike that in theGeorge C. Knight Com-panycase,102 NLRB 1198,at 1220,where the Board said:Even were the petition regarded as an informal decertification petition,Respond-ent obviously was not the agent through which the object could be accomplished,nor was it entitled to decide for itself that the union had lost its bargainingstatus.Thatwas a question for the Board to determine upon orderly statu-tory procedure.N. L. R. B. V. Senson Hosiery Mill,195 F. 2d 350 (C. A. 5),citingN. L. R. B. V. PrudentialInsuranceCompany,154 F. 2d (C. A. 6).But the employee signatories sought no recourse to the Board,and Respondentwas not entitled vicariously to raise the question for them.Since it has been found above that the Union's alleged loss of majority was dueto the Respondent'sunfair labor practices it follows that any refusal to bargainwith the Union as the bargaining representative of its employees predicated uponsuch alleged loss by the Respondent was not in"good faith"and clearly in thecircumstances found here violative of Section 8 (a) (5) and(1) of the Act, andit is so found.Though the Trial Examiner is of the opinion that had the Respondent itself soughtrelief from its contractual relationship with the Union by means of an "RM" petitionfiledwith the Board pursuant to Section 9 (c) (1) (B)of the Act, that its petitionA SeeH. J. HeinzCo. v. N.L. R. B.,311 U. S 514, 10 NLRB 963;N. L. R. B. v. SandsMfg.Co, 306 U. S. 332; andN. L. R B. v. Rockaway News Supply Company, Inc,345U. S 71.5 SeeN. L. R. B v. Krimm LumberCo., 203 F 2d 194 (C. A 2) enfg. 97 NLRB 1574;Oliver Machinery Company,102 NLRB 822;Sun Oil Company,89 NLRB 883. HEXTON FURNITURE COMPANY365would have been rejected by the Board in the light of the circumstances found here,nevertheless the fact remains that it could have and should have availed itself ofthis opportunity.6The vice of the Respondent's position here is that the evidence of "dissatisfaction"amongthe employees that President Hexton relied upon in initiating the issuance ofthe revocation slips was no excuse or defense for its conduct.This is particularlyso when we take into consideration the fact that there is no evidence here that thealleged "dissatisfaction" on the part of the employees led them to resort to theprocesses of the Board to either eliminate or change their bargaining agent? It issignificant that it was the Respondent who took advantage of the so-called dissatis-faction and proceeded to arrogate to itself the function of the Board and by itsconduct in this regard caused a majority of its employees to repudiate the Union astheir bargaining representative.The situation here is not unlike that found in theU. S. Gypsumcase8where the Board said,inter alia:Once employees have designated their bargaining representative in accordancewith the Act, recognition of that representative is nota matterwhichan employermay or may not grant when and as he chooses. A duty to bargain with sucha duly designated representative has been imposed upon him by the Act.TheAct also provided the methods such duty may be dissolved.Under all the cir-cumstances of this case, we are convinced, and find that the Respondent's refusalto invoke the processes of the Act to resolve its alleged doubts as to the Union'scontinuing representative status, indicate that these professed doubts were notraised in good faith, but were motivated by a desire to avoid collectivebargaining.In the above-cited case the Board also made another finding that in the consideredopinion of the Trial Examiner is most apropos to the situation here when it said:In attacking the Union's continued majority representation, the Respondentcontended the suspended members of the Union should not be counted in deter-miningthe Union's majority.As found by the Trial Examiner, however, themere suspension of union members,or their failure to pay union dues, does notestablish that such individuals no longer want the Union to represent them forthe purpose of collective bargaining.Designatinga union asbargaining repre-sentativeisnotdependent upon membershipinthatUnion.[Emphasissupplied.]As indicated and/or found above the Respondent predicated its admitted refusalto bargain with the Union during the term of a valid collective-bargaining contractuponthe theory that the Union had lost its majority status.However, the TrialExaminer has also found above that the evidence upon which the Respondentpredicated its conclusion as regards the Union's majority status was secured by itsown illegal conduct all of which has been fully described above.Upon these factsthe Respondent refused to recognize or bargain with the contracting and certifiedunion, and thus to all intents and purposes terminated the contract, withoutmeetingany of the requirements set forth in the proviso of Section 8 (d) (1), (2), (3),and (4) of the Act. Since the Respondent arrogated to itself the processes of theBoard in securing the evidence upon which it relied in refusing to bargain furtherwith the Union on account of alleged loss of majority, then the Trial Examiner isconvinced and he finds that the "savings clause" in Section 8 (d) is not applicableand isno defense to its failure to comply with the provisions of Section 8 (d) (1),(2), (3), and (4) of the Act.The savings clause referred to being as follows:The duties imposed upon employers, employees, and labor organizationsby Paragraphs (2) (3) and(4) shall become inapplicableupon an interveningcertification of the Board, underwhich the labor organizations or individuals,,which is a party to the contract, has been superseded as or caused to be theO That an employer may invoke the processes of the Act where it sincerely doubts aunion's majority status is well settled.SeeToolcraft Corporation,92 NLRB 655;Whit-ney's,81 NLRB 75 at 77.7 SeeContinental Desk Company,104 NLRB 912, particularly footnote 10, where theBoard saidinter alva,...It is noteworthy in this connection that, prior to the appearance of the dis-affiliation statements, none of the Respondent's employees who were members of theUnion had terminated his union membership. Cf.Pure OilCompany,62NLRB 1039.8 SeeUnitedStatesGypsum Company,90 NLRB 964, at 966; see alsoN. L. it. B. v.Poultry Enteiprises, Inc.,207 F. 2d 522 (C. A. 5), enfg. 102 NLRB 211. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees subject to the provisions of Section 9 (a).. .. [Emphasis supplied.]In such circumstances the Trial Examiner finds that the Respondent, by failingto comply with the provisions of Section 8 (d) (1), (2), (3), and (4) of the Actduring the tenure of its agreement with the Union, engaged in a course or conductviolative of Section 8 (a) (5) and (1) of the Act.9The General Counsel alleges several specific violations of Section 8 (a) (1) ofthe Act in his complaint, one of which was to the effect that several of the Re-spondent's supervisory employees made "promises of benefits" to employees at thetime they circulated the revocation of checkoff slips among them. In support of thisallegation he offered the testimony of several witnesses to the effect that their fore-men told them at the time they distributed and solicited their signatures to therevocation slips that if they signed them they would save themselves $24 a yearor in some instances $2 a month. In addition to this testimony President Hextonadmitted that he himself had made such statements to the employees while he wason his rounds through the plant during the period in question.The Trial Examineris not convinced that such statements standing alone were violative of the Act whenconsidered in the light of all the surrounding circumstances. In the first place theTrial Examiner is not convinced that an employer can promise something that hehas no legal control over. In other words one cannot give away something thathe does not have.Here the right to revoke was the prerogative of the employees.They and they alone could revoke their authorizations for dues checkoff. In suchcircumstances the Trial Examiner finds that standing alone such statements werenot "promises of benefits" within the meaning of the Act and will recommend thedismissal of this allegation in the complaint.This is not to say that such statementswere meaningless.On the contrary the Trial Examiner finds that they were partand parcel of the Respondent's "sales talk," so to speak, in securing signatures tothe revocation slips. It was the latter activity that was violative of Section 8 (a)(1) of the Act, since it was an illegal interference with the rights of the Respondent'semployees to select an agent of their own choosing, or to repudiate such a relation-ship in the mode and manner provided in the Act.In addition to the foregoing the complaint also alleges that the Respondent engagedin certain other conduct that was violative of Section 8 (a) (5) and (1) of the Act,such as (1) refusing to give the Union wage information so that it couldintelli-gently discuss with the Respondent its demand for an overall wage increase for theemployees, (2) failing and refusing to give to the Union a seniority list of theemployees as provided for in the contract; (3) bargaining individually with theemployees as regards their wages, hours, and other conditions of employment with-out consulting with the Union; and (4) granting a 5-cent per hour overall wageincrease without bargaining upon the subject matter with the Union.The recordclearly shows that the Respondent failed to consult with the Union as regards tothe granting of wage increases to individual employees, as regards the 5-cent overallwage increase. It also shows that the Respondent failed and refused to give theUnion the information it requested as regards certain wage information of employeesin the unit, and the seniority list the Union was entitled to under the terms of thecontract.Clearly such conduct was individually and collectively violative of theAct, and part and parcel of the Respondent's refusal to bargain with the Unionbecause of its alleged loss of majority. In the circumstances the Trial Examinerseesno necessity of engaging in extensive rationale as to each specific allegation,but he does feel that for remedial purposes specific findings as to each allegationare necessary herein.Consequently these are so disposed of below.The complaint alleges that the Respondent failed and refused to bargain with theUnion because it had filed charges with the Board. That the Respondent took sucha position is evidenced by its letter to the American Arbitration Association, datedDecember 29, 1953, wherein its counsel statedinter alia,We have been advised by the National Labor Relations Board that theUnion has filed charges with the National Labor Relations Board which will bedisposed of in due course of business.Until disposition of those charges,however, the Company is unwilling to bargain with Local 415, UFWA-CIO,and therefore will not agree to arbitration.In view of the plain language of the quoted portion of the above-cited letter whichisa part of the record herein, the Trial Examiner has no alternative but to find0 SeeJohn W. Bolton &Sons,Inc.,91 NLRB 989. HEXTON FURNITURE COMPANY367as have the Board and the courts in similar situations that the above-stated positionof the Respondent was violative of Section 8 (a) (5) and (1) of the Act.'°The complaintalso alleges,and the record shows, that the Respondent refused tofurnish the Union with certain information as regards the wages paid the individualemployees in the unit.The Union requested this information at the meeting be-tween the parties on November 23, 1953, and thereafter by letter on December 2 and7, 1953.Though the Respondent tentatively agreed to furnish this information at themeeting of November 23, 1953, it retreated from this positionin itsletter of Decem-ber 4, 1953, wherein it saidinter alia,. . . we were prepared to supply you with the wage rate information whichyou requested.However, inasmuch as you no longer represent the wishes ofthe majority of our people, we do not feel we can supply you with such infor-mation.In the circumstances the Trial Examiner finds that by refusing to furnish the wageinformation requested by the Union the Respondent engaged in conduct violative ofSection 8 (a) (5) and (1) of the Act."The complaint also alleges as an additional violation of the Act that the Respond-ent refused to furnish to the Union a seniority list of the employeesin theunit.Therecord shows that the Union first requested this information from the Respondent byletter dated December 4, 1953, wherein it saidinter aka,We hereby make a further request for a list showing employees seniority statusaccording to length of continuous service as of this date.This request is madein accordance with Paragraph 11 of the contract between your company andour union under the heading "Seniority."We shall appreciate your promptcompliance with this additional request.12Even though obligated by contract to furnish this information to the Union the Re-spondent chose to ignore the request, on the theory that the Union hadlost itsmajority status as evidenced by the signed revocation of checkoff authorizationswhich it had received from the employees in the circumstances fully described above.Aside from its obligation under the contract to furnish the above information theRespondent was required to give this information as a matter of law for preciselythe same reasons as it was required to furnish the wage information discussed anddisposed of above.13 In the circumstances the Trial Examiner finds that the Re-spondent by refusing to furnish the Union a seniority list of the employees in theunit engaged in conduct likewise violative of Section 8 (a) (5) and (1) of the Act.The complaintalso allegesthat the Respondent granted a 5-cent per hour wage in-crease tothe employees without bargainingas regardsthe subject matter with theUnion.The record shows that the Respondent put the wage increase into effect with-out permitting the Union to offer any counterproposals or even to discuss the mat-ter after it posted the notice announcing the wage increase on the bulletin board onDecember 4, 1953. True the increase had been discussed and President Hexton hadmade the offer at the meeting between the parties on November 30, 1953, but thereisno substantial evidence in the record that the Union was given an opportunity todiscuss the offer of 5 cents either with the employees or with the Respondent there-after.Moreover, the Respondent coupled its announcement of the 5-cent raise withthe announcement, "we have today withdrawn recognition of the U. F. W." In suchcircumstancesthe Trial Examiner is convinced that the granting of the above wageincreasewas a unilateral action by the Respondent in total disregard of its contrac-tual and statutory obligation to bargain collectively on such matters with the Unionas the certified bargaining agent of its employees.That such conduct is violative ofthe Act is well settled.Consequently the Trial Examiner is convinced and finds thatthe Respondent by unilaterally granting the employees a 5-cent per hour wage in-crease in the circumstances described fully above, violated Section 8 (a) (5) and(1) of the Act.Now as to the allegation in the complaint that the Respondent violated Section8 (a) (5) and (1) of the Act by bargaining individually with employees as regardswages and other conditions of employment withoutconsultingtheUnion.TheGeneral Counsel offered little if any substantial evidence in support of this particu-lar allegation.The record does show however that throughout the history of bar-10 SeeKelco Corporation, 79NLRB 759.11 SeeWhitin Machine Works,108 NLRB 1537, and cases cited therein.12 See the contract between the parties, General Counsel's Exhibit No. 3.1s SeeWhitin Machine Works, supra,and cases cited therein. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining between the Union and the Respondent, beginning with the effective dateof the contract, November 24, 1952, up to and including November 24, 1953, thegranting of such increases was common practice by the Respondent with the fullknowledge and consent of the Union's shop stewards whose duty it was to police thecontract for the Union.As a matter of fact the record shows that Lou Nichols him-self,one of the stewards, was granted and as far as this record is concerned, ac-cepted such an increase without protest.Nichols' acceptance of such an increase,and the fact that such increases were a matter of common knowledge among theemployees convinces the Trial Examiner that the Union had waived any rights it mayhave had to protest the Respondent's action in this regard. In such circumstancesand upon the record as a whole the Trial Examiner will recommend the dismissal ofthis allegation in the complaint for failure of the proof.In conclusion the Trial Examiner desires to point out that even though he hasmade specific findings as regards certain conduct of the Respondent, neverthelesshis overall finding that the Respondent has engaged in a course of conduct violativeof Section 8 (a) (5) and (1) of the Act has been predicated upon the totality ofits conduct as revealed by the record considered as a whole, rather than upon anyparticular allegation in the complaint.The complaint also alleges that the Respondent engaged in certain other conductspecifically violative of the Act, such as the making of threats of reprisal to theemployees if they failed to sign the revocation of dues checkoffs when they were dis-tributed among them by the foreman.The Trial Examiner is convinced that therecord does not support this allegation by a preponderance of the reliable, probative,and substantial evidence when considered as a whole.Consequently he will recom-mend that this allegation in the complaint be likewise dismissed.In reaching this conclusion the Trial Examiner is not unmindful of the testimony ofRockafellow, Kunst, and other witnesses as regards their conversations with Fore-men Mankowski and Meyers, and Superintendent Hermann to the effect that theymade at one time or another disparaging remarks about the Union, and in particu-lar its ineffectiveness in securing individual wage increases and inability to protect theemployees from discharge.As the Trial Examinerseesit this testimony must beconsidered in its context, and its calculated effect upon the employees to whom thestatements were either directed or who may have overheard the conversations andensuing arguments pro and con.When so considered the Trial Examiner is con-vinced that these remarks, like the alleged promises of benefits discussed above, werenothing more than a part of the Respondent's campaign to get the employees out ofthe Union.Though the complaint alleges that this conduct of the Respondent was violativeof the Act the Trial Examiner is convinced after a careful consideration of the recordthat such alleged violations were part and parcel of its overall activitiesin securingsignatures to the revocation of checkoff slips. In the circumstances he sees no neces-sity of engaging in additional"logomachy"in this regard,particularly since the endresult would be the same as found above. In the considered opinion of the TrialExaminer the remarks of Judge Hastie speaking for the Third Circuit Court of Ap-peals in theJarkacase are applicable here.In that case the General Counsel in hisargument before the court insisted that it make additional specific findings of viola-tions of Section 8 (b) (1) of the Act. The court disposed of his argument in thislanguage:.We understand the Board would like two strings to its bow. Butwe have tested the one and find it strong and entirely adequate. That we think isenough for this case."14So is it here.Finally and in conclusion the Trial Examiner feels that in the circumstances foundabove that some comment is necessary as regards the status of the contract betweenthe parties at times material herein.There is no question but what the Respondentrefused to bargain with the Union during the term of a valid collective-bargainingcontract, and to all intents and purposes terminated the contract. In the consideredopinion of the Trial Examiner the signing of the revocation of checkoff authorizationslips in the circumstances fully described above neither in fact nor in law terminatedthe contract.Since questions involving the enforcement of contracts, and othermatters pertinent to contract law are for the courts, and not for the Board to resolve,the Trial Examiner deems further comment in this regard unnecessary.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, have a14 SeeN. L. R. B. v.Jarka Corporation of Philadelphia et at.,198 F. 2d 618 (C. A. 3). GOODMAN MANUFACTURING COMPANY369close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has refused to bargain with the Union, byinitiating and distributing among its employees in an apropriate bargaining unit revo-cation of dues checkoff authorization slips and soliciting their signatures thereto forthe admitted purpose of assisting them "to get out of the Union";by granting thema 5-cent overall wage increase without bargaining with the Union on the subjectmatter; by failing and refusing to give to the Union certain wage information asregards job classifications of the employees in the appropriate unit;by failing andrefusing to give to the Union a seniority list of its employees in the unit when re-quested to do so by the Union in the mode and manner provided for in a valid writ-ten agreement between it and the Union;by refusing to bargain with the Union whileunfair labor practice charges were pending before the Board;terminating its collec-tive-bargaining agreement with the Union and/or refusing to perform or complywith the terms thereof in contravention of the provisions of Section 8 (d) (1), (2),(3), and(4) of the Act;and by terminating its valid written agreement with theUnion and/or refusing to perform the terms thereof for the purpose of underminingthe Union and/or avoiding its'statutory duty to recognize and bargain collectivelywith the Union,itwill be recommended below that the Respondent forthwith takecertain affirmative action,and cease and desist from other practices found to consti-tute a refusal to bargain.Upon the basis of the above findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Furniture Workers of America,Local 415,CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.The Respondent,Hexton Furniture Company of Grand Rapids,Michigan, isengaged in commerce within the meaning of the Act.3.All production and maintenance employees at the employer'sGrand Rapids,Michigan,plant, excluding office employees,guards, and supervisors as defined inthe Act,constitute an appropriate unit for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.At all times since October 17,1953, the Union has been the exclusive repre-sentative for purposes of collective bargaining of all the employees in the aforesaidappropriate unit, within the meaning of Section 9 (a) ofthe Act.5.By engaging in the conduct fully described above, and particularized in sectionV, paragraph 1 immediately above this section of the report,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act, and in contravention, and/or total disregard of the pro-visions of Section 8 (d) (1), (2), (3), and(4) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]GOODMANMANUFACTURING COMPANY, A CORPORATIONandLOCAL 1150,UNITEDELECTRICAL RADIO AND MACHINE WORKERS OF AMERICA.CaseNo. 13-CA-19292.January 28,1955Decision and OrderAfter a charge duly filed by Local 1150 in this case and a complaintissued thereon alleging that the Respondent had committed violationsof Section 8 (a) (5) and (1) of the Act, the Respondent filed with theBoard a motion to redetermine the compliance status of Local 1150's111 NLRB No. 65.